 
COLLATERAL AGENCY AGREEMENT
 
This COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated as of August 30,
2011, is by and between PLATINUM LONG TERM GROWTH, LLC (together with its
successors and assigns, “Platinum”) and LAKEWOOD GROUP LLC (together with its
successors and assigns, “Lakewood” and, Lakewood, together with Platinum,
collectively the “Lenders”).
 
WHEREAS, the Lenders are the holders of Senior Secured Convertible Promissory
Notes issued by Sagebrush Gold Ltd. (“Sage”) and Gold Acquisition Corp. (the
“Holding Company”) bearing even or approximately even date herewith in the
aggregate principal amount of $8,000,000 (together with any and all promissory
notes issued by Sage and the Holding Company after the date hereof to any
Lender, collectively and severally the “Notes”);
 
WHEREAS, the Lenders wish to appoint Platinum as collateral agent for itself and
the Lenders (the “Collateral Agent”); and
 
WHEREAS, each of Sage and the Holding Company has or will grant to the
Collateral Agent a security interest in certain collateral.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
Article 1 - Defined Terms
 
Capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms in the Notes.
 
Article 2 - Appointment
 
Each Lender hereby appoints the Collateral Agent as the collateral agent
hereunder and under the Security Documents (as defined in the Notes) and each
Lender authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under the Security Documents as are delegated
to the Collateral Agent under such agreements and to exercise such powers as are
reasonably incidental thereto.  Without limiting the foregoing, each Lender
hereby authorizes the Collateral Agent to execute and deliver, and to perform
its obligations under, each of the documents to which the Collateral Agent is a
party relating to security for the obligations under the Notes, to exercise all
rights, powers and remedies that the Collateral Agent may have under such
Security Documents and, in the case of the Security Documents, to act as agent
for the Lenders under such Security Documents.
 
Article 3 - Instructions of Lenders
 
The Collateral Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Lenders holding not less than a majority of the aggregate amount of the
Notes then outstanding, and such instructions shall be binding upon all Lenders;
provided, however, that the Collateral Agent shall not be required to take any
action that (i) the Collateral Agent in good faith believes exposes it to
personal liability unless the Collateral Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or applicable law.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Article 4 - Duties are Administrative in Nature
 
In performing its functions and duties under the Security Documents and the
other documents required to be executed or delivered in connection therewith,
the Collateral Agent is acting solely on behalf of the Lender and its duties are
entirely administrative in nature.  The Collateral Agent does not assume and
shall not be deemed to have assumed any obligation other than as expressly set
forth herein.  The Collateral Agent may perform any of its duties under any
Security Document by or through its agents or employees.
 
Article 5 - No Liability
 
None of the Collateral Agent, any of its affiliates or any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it, him, her or them under or in connection with the
Security Documents, except for its, his, her or their own gross negligence or
willful misconduct.
 
Article 6 - Investigation
 
Each Lender acknowledges that it shall, independently and without reliance upon
the Collateral Agent or any other person or entity conduct its own independent
investigation of the financial condition and affairs of Sage and the Holding
Company and their subsidiaries in connection with the issuance of the
Notes.  Each Lender also acknowledges that it shall, independently and without
reliance upon the Collateral Agent or any other person or entity and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Transaction Documents (as defined in the Notes).
 
Article 7 - Indemnification
 
Each Lender agrees to indemnify the Collateral Agent and each of its affiliates,
and each of their respective directors, officers, employees, agents and advisors
(to the extent not reimbursed by Sage or the Holding Company), from any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Collateral Agent or any of its
affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of the Security Documents or any action taken or
omitted by the Collateral Agent under the Security Documents or the document
related thereto; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Agent’s or such affiliate’s gross negligence or willful misconduct.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Article 8 - Resignation
 
The Collateral Agent may resign at any time by giving written notice thereof to
the Lenders, Sage and the Holding Company .  Upon any such resignation, the
Lenders shall have the right to appoint a successor collateral agent.  If no
successor collateral agent shall have been so appointed by the Lenders, and
shall have accepted such appointment, within 30 days after the retiring
collateral agent’s giving of notice of resignation, then the retiring collateral
agent may, on behalf of the Lenders, appoint a successor collateral agent,
selected from among the Lenders.  Upon the acceptance of any appointment as
collateral agent by a successor collateral agent, such successor collateral
agent shall succeed to, and become vested with, all the rights, powers,
privileges and duties of the retiring collateral agent, and the retiring
collateral agent shall be discharged from its duties and obligations under this
Agreement, the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.  Prior to any retiring collateral
agent’s resignation hereunder as collateral agent, the retiring collateral agent
shall take such action as may be reasonably necessary to assign to the successor
collateral agent its rights as collateral agent under the Transaction
Documents.  After such resignation, the retiring collateral agent shall continue
to have the benefit of this Agreement as to any actions taken or omitted to be
taken by it while it was collateral agent under this Agreement, the Security
Documents and any other documents required to be executed or delivered in
connection therewith.
 
Article 9 - Binding
 
Each Lender agrees that any action taken by the Collateral Agent in accordance
with the provisions of this Agreement or of the other document relating thereto,
and the exercise by the Collateral Agent or the Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.
 
Article 10 - Releases
 
Each of the Lenders hereby directs, in accordance with the terms hereof, the
Collateral Agent to release (or in the case of clause (ii) below, release or
subordinate) any lien held by the Collateral Agent for the benefit of the
Lenders against any of the following: (i) all of the collateral under the
Security Documents upon payment and satisfaction in full of all obligations
under the Notes and all other obligations under the Transaction Documents that
the Collateral Agent has been notified in writing are then due and payable; (ii)
any assets that are subject to a lien; and (iii) any part of the collateral sold
or disposed of by Sage, the Holding Company or any subsidiary if such sale or
disposition is permitted by the Transaction Documents.  Each of the Lenders
hereby directs the Collateral Agent to execute and deliver or file such
termination and partial release statements and do such other things as are
necessary to release liens to be released pursuant to this Article promptly upon
the effectiveness of any such release.
 
Article 11 - Amendments
 
This Agreement may be amended by the affirmative vote of not less than a
majority of the aggregate amount of the Notes outstanding.
 
Article 12 - Governing Law
 
This Agreement shall be governed by the laws of New York State, without regard
to its conflicts of laws provisions.
 
[Signature Page Follows]
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Collateral Agency Agreement
as of the date first written above.
 
 
PLATINUM LONG TERM GROWTH, LLC
 
By:___________________________
Name:_____________________
Title:______________________
 
 
LAKEWOOD GROUP LLC
 
By:___________________________
Name:_____________________
Title:______________________
 
 
 
[Collateral Agency Agreement]
 
 